 NEW ENGLAND LIQUOR SALES CO., INC.153New England Liquor Sales Co., Inc.andGeneral Teamsters,Chauffeurs,Warehousemen and Helpers,Building Materials,Heavy and Highway Construction Employees Local Union No.404, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,ChargingParty.CasesNos. 1-CA-4934 and 1-RC-8301.February 25,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Samuel M. Singer issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that Respondent had notengaged in certain other unfair labor practices and recommended thatthese allegations of the complaint be dismissed. In addition, theTrial Examiner found merit in certain objections to the election filedin Case No. 1-RC-8301 and recommended that the election be setaside.Thereafter, Respondent filed exceptions to the Trial Exam-iner'sDecisionand asupporting brief ; the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria]..The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this consolidated case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order, anddismissed the petition for certification of representatives filed in CaseNo. 1-RC-8301 and vacated all prior proceedings held thereunder.]IIn additionto the authorities citedby theTrial Examiner,seeJas.H. Matthews &Co.v. N.L.R.B.,354 F. 2d 432(C.A. 8).As we agree with the Trial Examiner's recommendationthat the electionheld in CaseNo. 1-RC-8301be setaside, and a second election not be held,we shall dismiss the peti.tion in that case and vacate all proceedings held in connection therewith.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIn Case No.1-CA-4934 theGeneral Counsel of the NationalLaborRelationsBoard,by theRegional Director for Region 1, issued a complaint based on charges157 NLRB No.16. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDand amended charges filed by the Union. The complaint alleged that RespondentCompany unlawfully refused to recognize and bargain with the Union, and that bythis and other conduct, it interfered with, restrained, and coerced its employees in theexerciseof their self-organizational rights.Case. No. 1-RC-8301 was consolidated by the Regional Director with the forego-ing proceeding on June 10, 1965, by order of the Board dated June 3, 1965. TheBoard therein adopted the Regional Director's finding that certain ,objections of thePetitioner Union in that case to the election conducted on March 12, 1965, raisedissuesidentical to those in the complaint proceeding.The consolidated proceedingwas thereafter heard by Trial Examiner Samuel M. Singer on July 19 and 20, 1965.All parties appeared and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evidence.Briefs were filed byGeneral Counsel and Respondent..Having considered the entire record in the case,' and the briefs, and -from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation with its principal office and place ofbusiness in Holyoke, Massachusetts, is engaged in the sale and distribution of liquor,wine, and beer at wholesale. It annually purchases and receives at its Holyoke facil-ity products valued in excess of $50,000 directly from points outside Massachusetts.I find that at all material times Respondent has been and is engaged in commercewithin the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all material times, a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Respondent's personnel and sales forceRespondent distributes its liquor products through two facilities, located at Hol-yoke and Pittsfield, Massachusetts.Gerald Laskin is president of the Company,and Murray Solomon and Roy Mueller are co-salesmanagers supervising the. Hol-yoke operation.Mueller is also in charge of the Pittsfield facility., Philip Nassif is"sales and field representative," stationed at Holyoke?During the period hereinvolved Respondent employed 11: salesmen servicing the Holyoke area and 3 sales-men servicing the Pittsfield area .3i The transcript of hearing was corrected by my order dated August 25, 1965. .2 Although in its original answer Respondent admitted the supervisory status of Nassif(as well as of Laskin, Solomon, and Mueller) it denied this in its amended answer.Thecredible evidence shows,and Ifind, that Nassif's duties include training and instructingnew salesmen,and evaluating their performance ; and accompanying and assisting older,regular salesmen in meeting sales quotas.Like othersalesmen,Nassif also has his ownaccounts, but unlike others he is on salary, not commissions.He has no authority tohire, fire, promote, and discipline.Although denying he is in charge of Respondent'sbeer department (employing four men), Nassif admitted he was "in charge of [its]sales."I find that Nassif, even if not a supervisor within the meaning of the Act, is amanagerialemployee.That he is regarded as such by the salesmen Is evident from Nassif'stestimony that at the advent of -the Union, "the boys in the liquor department seemed toshun me"and avoided talking to him about the Union,8 RussellDecker, an additionalsalesman,handles sales to military installations, travel-ing extensivelyin this countryand overseas.Unlike other'salesmen in the- Holyoke-Pittsfieldarea paidby commission, Deckeris salaried,with an expense account.Asrelatedinfra,theUnion andRespondent agreedto exclude Decker (and also Nassif) fromthe bargainingunit.As the Unioncontends,Decker appears to be "more or less in [a]classification of his own,"with interestssignificantly different from those of other sales-men.Ifind that neither Decker nor Nassif belongs in' the same bargaining unit as Re-spondent's other salesmen. NEW ENGLAND LIQUOR SALES CO., INC.155B. The Union's request for recognition and bargainingOn Sunday, February 21,4 Russell Bellico, a union business representative, metwith, six of Respondent's salesmen 5 at the Howard Johnson Motel in Holyoke. , AfterBellico explained the benefits of self-organization and how to qualify -for unionmembership, all signed membership application cards and made a $5 down pay-ment toward the initiation fees ($31).eThe union card reads:I, the undersigned,, hereby apply for admission to membership in the aboveUnion of the International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and voluntarily choose and designate it as my rep-resentative for purposes of collective bargaining, hereby revoking any contrarydesignations.If,admitted to membership, I agree to abide'by the Constitutionof the International as well as the Local Constitution and By-laws which arenot in conflict with the International laws.-Three additional salesmen (Barnini, DuBois, and Scala) signed cards between Feb-ruary 22 and 25, and a 10th (Skellings) on February 28..IOn February 25 the Union wrote Respondent that it was the collective-bargainingrepresentative of a majority of its salesmen at Holyoke and Pittsfield, and requestedrecognition and bargaining.The Union also stated: "Should you have any doubt asto our representing a majority of your Employees- in the above-describedbargainingunit,we will be more than willing to submit the signed authorization cards of yourEmployees to a neutral party, mutually agreed upon and to allow the third party tocompare these cards with your present payroll."C. Respondent's rejectionof the Union's recognitionand bargaining requestCompany President Laskin received the Union'srecognition and bargainingrequest the next morning, Friday, February 26.When Laskin showed it to GeneralManager Solomon, the latter remarked, '"I don't believe that they have-a majority."In the afternoon of the same day (February 26), SalesmenDuBois andScala toldLaskin in his'of ice that althdiigh they had sighed union' cards and paid $5'initiationfees, they wanted him to know that they were-not in favor of the Union. ' Later inthe day, Laskin contacted his attorney, Edward B. Cooley, to ascertain his "rights:"Cooley advised him that he "could enumerate the benefits" which the Company hadgiven its employees' in the past.Laskin testified that the question of union recogni-tion and card' check was not discussed with Attorney Cooley because 'he had alreadydetermined not to 'recognize the Union "because I had a good faith doubt" of itsmajority status.7'He testified that he had already "evaluated in [his]-mind" that 10of the 16 salesmen he considered to be part' of 'the 'bargaining unit "we're for man-agement," basing this on Scala's and DuBois' "unsolicited" visits and his feeling thatthe men were "friendly" and loyal-to management. Laskin named the following inaddition to Scala and' DuBois as promanagement: Gaberman, 'Steinberg, Decker;Nassif, Josephson, Lenkowski, Skellings, and Barnini.He admitted that he had "noevidence" on this and that his "conclusions" were "merely" based on-opinion.Also on the same day (February 26), Laskin instructed Solomon and Muellerwhat'fo say if the salesmen talked to'them about company benefits.s''-On Mohday, March 1', employee' Skellings` informed Laskin that he had signed' aunion card. Skellings told him that "he was not in favor of the Union"' 94 All dates are'1965.,5McGinity,'Burke, Haggins,Maguire, Oleksak,'and Vickery'OEmployee McGinity credibly testified that although he and the other'salesmeii'signedtheir cards on February 21, they dated them February 19, because February'21 was aSunday.February 19 also appears'on "cards signed after Febr4ary-21'so that: 'according'Gorman,"no particnlar'caid'would'show thatsomeone had signed prior to another-and thus reveal the leaders of the iuiion'movement.7 Laskin stated:"I knew how'many'men I felt were in favor ofmanagement.'Therewas no discussion of a card check....I'wasn't InterestedI had'a good faith'doubt"'5At one point,Laskin-testified that his'instructions to Solomon were given'even be-fore he spoketoAttorney, Cooleyabout his rightsHowever,the testimony of Muellerand Solomon fixes the time as later in the day'According to Mueller, 'Laskin repeatedhis instructions the next morning.'not' recall making'this statement'but stated he "might have told' himthat."I find Laskin's recollection on this point more reliable.''');I"I 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolomon testified that immediately after Skellings' visit, he and Laskin discussedtheUnion's recognition demand.Solomon stated, "We came up with what wethought we had nine votes if there was an election" plus the vote of Barnini who,"being a manager of the Pittsfield office, so to speak? we felt we had his vote." 11Solomon 'named Gaberman, Steinberg, Decker, Nassif, Josephson, and Lenkowskias the ones who volunteered the information on February 27 that they wanted "nopart of the Union." 12According to Solomon, "It was, I think, about this time [March 1] that Mr. Las-kin dictated" his letter rejecting the Union's February 25 recognition and bargainingrequest.Laskin told the Union, "For your information, I do have a genuine good-faith doubt that your union represents a majority of my employees in the above-described bargaining unit, which doubt could only be satisfactorily resolved throughan election conducted by the National Labor Relations Board.' The results of sucha properly conducted election would be the only way that I could satisfy myselfbeyond doubt as to how my employees felt about the request of your union forrecognition as their exclusive bargaining representative."D. Sales Manager Solomon's alleged coercive remarks on March 21.The conflicting testimony'On Tuesday, March 2, Respondent held one of its periodic'sales meetings in Hol-yoke.Present were employees from Pittsfield as well as from Holyoke. Sales Man-agersSolomon and Mueller spoke to the group. It is undisputed that company bene-fits,as well as general sales matters, were discussed.There is conflicting testimony,however; 'as to whether Solomon made certain statements which, General Counselalleges, constituted interference, restraint, and coercion.Employee, McGinity, General Counsel's witness, testified that in the course of hisremarks,Solomon referred to existing benefits and stated "that if conditions shouldarise,- which -they possibly might, we could lose our profit-sharing plan, we couldlose our vacation pay, we could lose our Christmas gift, and we would not be com-petitive -in the Calvert line."Employee Oleksak, another General Counsel's witness,quoted, Solomon as saying, "if there was any change in the Company policy thatthere's a good chance that we would not .be competitive with the Calvert line, andwe could, with the sales we had a good chance of losing the line in the next fewmonths. ; He also remarked that the profit sharing plan in his estimation-the profit-sharing plan would stop, and a good chance of losing our vacation pay and also ourChristmas bonus."Two other witnesses for General Counsel (Burke and Maguire)testified to substantially the same effect.The record shows, and I find, that although company benefits were discussed inprior sales meetings, this was done only infrequently and never were all companybenefits discussed at one time.Solomon testified that the last time benefits werementioned was in October 1964.He also stated that the Union's organizationalcampaign prompted his decision to take up this subject at the March 2 salesmeeting.13Salesmen's vacation benefits during the period here involved consisted of 2 weeks'paid vacation-$75 each week plus commissions earned on their route by the substi.tute salesman (usually Nassif in Holyoke) during vacation.The Christmas giftconsisted of a $100 bond.Under the profit-sharing plan, a portion of companygross profits was set aside for distribution among employees and officials. (Onesalesman testified that his share amounted to $700 or $800 last year.)Accordingto both company and General Counsel witnesses,remaining"competitive"means1O Barnini's position and duties are describedinfra,footnote 8."Laskin fixed the date of this conversation as February 26. It is clear, however, thatif the conversation took place at all, it occurred on March 1, as Solomon testified.Laskin's recollection of the dates and times of events here relevant was poor and un-reliable.See,e.g., supra,footnote8 ; infra,E, 2."All named individuals-witnesses for Respondent-(except Josephson, who did nottestify), generally corroborated Solomon's testimony,with some variance in details.Forexample, Lenkowski'testified that he reported his refusal to sign a union card on Monday,March 1,not onFebruary 27.13Mueller,on the other hand,,stated that the advent of the Union did "not particularly"enter into that decision. NEW ENGLAND LIQUOR SALES CO., INC.157remaining "flexible" in dealings with- retailers so as to afford them "the best deal,"in face of competition.Respondent's competitor on the Calvert line, one of theleading brands, is McKesson-Robbins, a nonunion distributor.14Solomon denied stating in his March 2 talk that any existing benefits "would belost" in the event of a change in company "policy or conditions." Solomon andother company witnesses testified in effect that Solomon merely enumerated companybenefits; they could not recall his making any "threats." Several company witnessesadmitted hearing Solomon use the words "flexible" and "competitive in the Calvertline" and one company witness (Decker) quoted him as saying that the Company"should be competitive and stay competitive if we are going to enjoy the benefits."2.CredibilityresolutionBased on the entire record and comparative demeanor of witnesses, I credit theversion of General Counsel's witnesses.McGinity and Oleksak impressed me ascareful and credible witnesses, each testifying in a fair and forthrightmanner inaccordance with his best recollection, and their testimony jibed with that of theother two General Counsel witnesses. Since all four witnessesare stillemployed byRespondent, they testified at the risk of incurring their employer's displeasure.Onthe other hand, some of Respondent'switnesses-threemanagerialofficials (Solo-mon, Mueller, and Nassif) and two relatives (Steinberg and Gaberman, Laskin'sfirst cousin and nephew by marriage, respectively) -appeared to betray pronouncedprocompany basis.Another company witness (Decker) impressedme asintenselyloyal and anxious to testify in any manner he deemed helpful to his employer. Skel-lings, the only other' company. witness testifying on this matter, was a basically cred-iblewitness, but his testimony here is entitled to little weight because, according tohis own account, he missed portions of Solomon's talk and paid but scantattentionto it.Furthermore, the testimony adduced by General Counsel was, as hereafter found,consistent in tenor and with, the pattern of Company President Laskin's March 10conduct.Respondent admittedly opposed the organization,of its -liquorsalesmen.l5.As Laskin stated at the hearing;-"If I could prevent it,*of course I wanted to preventit."According to employee Skellings, Solomon commented in similar'veinin Janu-ary or February 1965, when,,in response to Skellings' observationthat the climate in,Springfield appeared 'to be pro-Union, Solomon said, "If they're crazy enough, letthem fight for it."And McGinity credibly testified that around the same time (Feb-ruary 1), he overheard Solomon tell another employee (Lenkowski)-in reply to,the latter's observation that "there is talk of Union in the trade"-that "if the sales-men form a Union at New England Liquors, Mr. Laskin will immediately withdraw-the profit-sharing plan they have there." 16, ' ,,--Accordingly, based on myassessmentof the probabilities in the light of all the evi-dence,as well as the demeanor of the witness, I find that on March2 Solomon madethe remarks attributed to him by General Counsel's'witnesses.On March 5 Bellico, the Union'sbusinessrepresentative, telephoned CompanyAttorney Cooley and, protested the "threats" uttered by Solomon at the March 2meeting.After checking with company officials,- Cooley conveyed to him Solo-mon'sdenial that they were made.Cooley told Bellico that "If this thing happened,which I do not believe that it did, then you can be assured of this, that on the basisof what I've said to Mr. Laskin, certainly it won't happenagain." 17E. Company President Laskin's allegedthreats onMarch 10As previouslynoted,Respondentemploys threesalesmen in Pittsfield.One ofthese, Barnmi, has beenwith the Company for 15 years,and serves as a sort of con-HAs salesman Olansky testified,there's "always a nip and tuck battle"between Re-spondent and this competitor and there always is the "threat"of losing the account toan exclusive agency "if we don't do a proper job."Allwitnessses,including CompanyPresident Laskin,agreed that Respondent was fully competitive on March 2.w Respondent's truckdrivers have been organized for years.is Since the complaint did not allege that the last-quoted statement was a violation ofSection 8(a) (1) of-the Act,I make no finding that it didThis and the other statementsattributed to Solomon.and Laskin,recited in the above paragraph,are considered only asbackground.17 The foregoing finding is based on the statement of Attorney Cooley at the hearing,accepted by General Counsel in lieu of oral testimony.To the extent that Bellico'sversion of the incident is inconsistent with Cooley's, it is rejected. 158DECISIONS O.F NATIONAL: LABOR RELATIONS BOARDduct in relaying instructions from his superior. in Holyoke 4o the other two salesmenin Pittsfield.lsA witness for General Counsel, Barnini, testified :that on Wednesday, March 10,he had a conversation with Company President Laskin in which the latter madeantiunion and coercive ktatements. :Laskin denied making the statements attributedand disputed both the date of his meeting with Barnini and the 'topics discussed.The following points up the conflict in their testimony.1.The conflicting testimonyBarnini testified that on Friday, March 5, in Pittsfield in the presence of SalesManager Mueller, he telephoned Laskin in Holyoke.He told Laskin that he hadspoken to Vickery (one of the two other employees at Pittsfield) about "the meritof the Company, about the profit-sharing and the insurance policies and what haveyou ... all the good points versus the Union." 19 Laskin said that he would see himin Pittsfield next week.According to Barnini, early Wednesday morning, March 10,Mueller informed him on the telephone that he (Mueller) was coming to Pittsfield.Mueller also asked Barnini if he was going to a union meeting in McGinity's housethat night.When Barnini inquired, "What meeting?"Mueller remarked, "Well,maybe they didn't tell you about it.Barnini further testified that after Mueller arrived in Pittsfield, the latter informedhim that Laskin was coming to see him at 3 p.m. Laskin arrived around then and,after indicating that he wanted to talk to him privately, it was agreed to meet at anearby Howard Johnson restaurant.Barnini quoted Laskin as telling him at thismeeting that "we are not a country club house [the Country Club Soda Company inthe area, which recently signed a contract with the Union], meaning this is a competi-tive house, a business house"; that whereas on the few occasions the Country ClubCompany runs promotions it gives a discount of 80 cents a case,Respondent's pro-Motional discounts run as high as $3 a case plus 2 percent; and that "with this inmind,he [Laskin]says a Union could force me out of business."According to Bar-nini, Laskin went on to say that within 4 or 5 months "I would be forced to closethe Pittsfield branch, and within a year's time I would have to close the Holyokebranch"; and that "we would lose our insurance policy, our profit-sharing."Laskintold him, however, that he was not telling him (Barnini) how to vote, but indicatedthat the "balance of power, meaning that the votes.was in Pittsfield."Barninitold Laskin that he would relay the information he just received to the other menin Pittsfield.Laskin conceded asking Mueller to make an afternoon appointment for him withBarnini and that they thereafter met at the Howard Johnson.As already noted,he disputed the date of the meeting and the subjects discussed.According to Laskin,he conferred with Barnini on March 3 (exactly a week before the date fixed by Bar-nini) about a liquor inventory shortage and credit problems in Pittsfield and that atthe same time he discussed. with him. company benefits.According to Laskin, he19 Barnini's duties include checking on delinquent accounts..(Under Massachusetts law,the credit period for liquor dealers may not exceed 90 days.)In addition,he attendsto other routines,such as. assuring that shipments tally with invoices.He also assistshis two coworkers with sales and promotions.Although company officials occasionallyreferred to Barnini at the hearing as"manager," Respondent does not claim that he is a.supervisory employee.Barnini spends 75 percent of his time selling to his own accountsforwhich he is paid the usual commissions (he receives an additional weekly salary,presumably for administrative work),and he has the same fringe benefits(e.g.,vacationpay at $75.per week plus commissions)as other employees.19Although both Vickery and Barnini had earlier(February 21 and 22)signed unioncards, after Solomon's March 2 address to the employees Barnini was apparently willingto sway Vickery to the Company's side.Barnini's prounion outlook evidently crystallizedafter his March 10 meeting with Laskin when,according to Barnini,he was for the firsttime"really, really frightened" about his job security.Mueller confirmed that Barnini made the March 5 telephone call to Laskin in hispresence, stating that he told Barnini that "it would be a good idea if he [Barnini] calledGerry [Laskin] and made sure he had it straight as to what he could or couldn't say"about company benefits to his coworkers in Pittsfield.According to Mueller, he suggestedthe call after Barnini mentioned that "he was planning to outline the Company benefits"to his coworkers. NEW ENGLAND LIQUOR SALESCO.,INC.159told Barnini that there had been liquor shortages for 7 months, that this "botheredme to no end," that the Company's accountant "kept calling my'attention to -[this]fact ... month after month," and that "this thing had to be stopped." Laskin alsocalled attention to "big losses" because of the "deplorable" credit situation in Pitts-field 20He stated that he then told Barnini that "if the men should ask him anythingconcerning the Union that we had received a letter and-I wanted him to' be enlight-ened as to what he's'to say to these men"-specifically, "to elaborate on the benefitsthat we have been giving the employees over the years." Laskin denied threateningto close the Pittsfield or Holyoke operationsHe also denied being in Pittsfield onMarch 10, the date fixed by Barnim.2.Credibility resolutionAlthough, as counsel for Respondent notes in his brief, Barnini's testimony isLaskin's.To begin with, Barnini's testimony to which Respondent refers pertains tominor details (e.g., whether Barnini initiated or Mueller suggested the March- 5 callto Laskin) and not to the substance of his testimony concerning his conversation withLaskin, as to which Barnim withstood vigorous 'and able cross-examination.More-over, as pointed out below, Barnini's testimony. appears more consistent with theinherent probabilities than Laskin's.1.I,According to Laskin, his primary reason for going to Pittsfield (allegedly onMarch 3) was to take up the liquor shortage there; yet, he admitted that this shortagewas not Barnini's responsibility but that of Wetzel, the Pittsfield warehouse managerthen on vacation.Further, although the shortage allegedly continued "month aftermonth" (for 7 months), Laskin conceded that the March trip was the first he tookon this matter. It is hard for me to believe that Laskin chose personally to discussthe alleged shortages with a person admittedly not in control over the situation beforehearing out the person (Wetzel) who was. I prefer to believe, as Barnini testified,that Laskin did not discuss shortages with Barnini but that, as Barnini recalled,Mueller (the managerial official in charge of the Pittsfield 'operation) discussed theshortages with the person responsible therefor (Wetzel) on March 10, after the Tat-ter's return from vacation.The second reason Laskin gave for the Pittsfield trip-to discuss the credit situa-tion for which Barnini was responsible-likewise -appears implausible.No satisfac-tory explanation has been advanced for the alleged necessity for Laskin to make aspecial trip for this purpose when Mueller, the company official to whom Barnini wasanswerable, was there already; particularly since there is no evidence that Muellerhad previously discussed this matter with Barnini.he's to say" to his Pittsfield coworkers concerning company benefits-appears evermore specious. It will be recalled that only the preceding day (March 2), SalesManager Solomon outlined those benefits to Barnini (and other salesmen) in Holyoke.Further, if Laskin deemed it necessary to give Barnini special and individual instruc-tions, why did he not arrange to talk to him about this (as well as the alleged short-ages and credit problems) while Barnini was in Holyoke? 21In the light of all the circumstances, I cannot credit Laskin's testimony either asto the date or substance of his conversation with Barnini in Pittsfield. I credit Bar-nini's testimony to the effect that Laskin visited him on March 10, asked to speakwith him privately, and then went with him to a nearby Howard Johnson restaurant,where Laskin explained to him (1) the, competitive conditions facing Respondent,(2) the possibility that a union could force it'out of business, (3) the likelihood ofhis closing the Pittsfield and Holyoke offices, and (4) the possible loss of employeebenefits.That Laskin chose to confide Respondent's antiunion attitude in Barniniis not surprising, since he had at that time regarded him as one of his trusted employ-ees.That Laskin chose March 10 to talk to Barnini about the consequences ofunionism is understandable since Respondent and `the Union only the preceding day(March 9) entered intoan agreement for an election tobe held on March 12(infra,section F).20Barnini denied anydiscussionof inventory shortages and could not recall' discussionof credit problems.=Mueller's testimony establishes that Laskin was in Holyoke the day before (March 2),although Laskin did not personally attend the sales meeting held on that day. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDBasedon the inherent probabilities,as well asthe demeanorof the witnesses, Icredit Barnini's version of his meeting with Laskin.22_F. The representation proceedingAfter receiving Respondent's March 1 letter rejecting its recognition and bargain-ing request, the Union on March 5 filed its petition for an election.The Union andRespondent met on March 9 and entered into a stipulation for certification uponconsent election (approved the same day by the Regional Director), scheduling anelection for March 12.The appropriate unit was stipulated to be:All beer, wine and liquor salesmen at the Employer's Holyoke and Pittsfield,Massachusetts establishments, excluding all other employees, office clericalemployees, guards, professional employees and supervisors as defined in the Act.On the same day (March 9), the parties also discussed the voting eligibility list.Respondent proposed 16 names, including Nassif and Decker, for the unit.TheUnion opposed the inclusion of Nassif on the ground that he was a supervisor and"part of management"(supra,footnote 2); it wanted Decker excluded because hesold only to the military and not in the Holyoke-Pittsfield area(supra,footnote 3),and, further, because he was salaried.After discussion of the duties and work ofthe two men and the Union's admonition that if Decker were included in the unit,the Union (if it won the election) would insist that he be paid on the same basis(by commission) as other salesmen, the Company agreed to reconsider its position.After conferring with its attorney (Respondent's chief spokesman at the meeting),the Company accepted the Union's position, giving as its reason the fact that itwanted to "expedite" the election 23The Union lost the election of March 12 by a 7 to 7 vote. As earlier noted, it filedobjections to the election on the ground,interalia,that Respondent threatened andcoerced its employees for the purpose of affecting the election results.G. Conclusions respecting the alleged 8(a) (1) violationRespondent admittedly opposed unionization of its liquor salesmen.As CompanyPresident Laskin frankly stated at the hearing, "If I could prevent it, of course, Iwanted to prevent it."SalesManager Solomon demonstrated a similar antiunionattitude.Thus, in commenting on the Union's general drive to organize the industryin Respondent's area,he told one employee, "If they're crazy enough, let them fightfor it."To another employee he said, "If the salesmen form a union at New EnglandLiquors,Mr. Laskin will immediately withdraw the profit-sharing plan they havethere."As found, on March 2, Solomon told the' assembled salesmen in Holyoke,that "if conditions should arise" or "if there was any change in Company policy,"the salesmen "could lose" or had "a good chance of losing" their vacation benefits,profit-sharing plan, Christmas gifts, and their. competitive position on the Calvertline.Although Solomon did not explain what he meant by change in "conditions"or "policy," the coercive implication of the remarks was evident from, the timing ofthe remarks, the occasion for uttering,them, and the, fact that there were no dis-credible changes in the offing other than the specter of unionization ,of the business.Finally, as further found, on March 10 Laskin warned employee Barnini in Pittsfieldthat the Union could force Respondent out of business and close both its Holyokeand Pittsfield operations within a matter-of months or a. year; and that thesalesmenwould lose their existing benefits, including profit-sharing and insurance.Barnini,as Laskin expected, repeated this warning to, his two coworkers in Pittsfield.22 Both Respondent and General Counsel adduced, evidence purporting to corroboratethe testimony of their respective principal witnesses,Laskin andBarnini,concerning thedate of.their meeting.Respondent's witness Mueller testified that, in accordance withLaskin's instructions,.be arranged the meeting between.Laskin and Barnini for March 3.General Counsel's witness Maguire testified that he and. Vickery (his Pittsfield coworker)met with Barnini on March 11 '(the day after they attended a March 10 union meeting)at which time Barnini recounted his experience with Laskin on the preceding day.For,reasons already stated,I find Mueller's testimony,incredible.,:In this connection,,it shouldbe noted that I have already discredited Mueller on another material matter herein issue(supra,section D,2)., ,{.;;.29 The above findings are based, on the composite testimony of Bellico(the, Union'sbusiness agent)and Company President Laskin. NEW ENGLAND LIQUOR SALES CO., INC.161I find that the statements by, Respondent's top officials on March 2 and 10, shortlyafter the Union signed up Respondent's employees and within a few days of thescheduled(March 12)Board election,tended to interfere with,restrain,and coerceRespondent's employees in the exercise of their self-organizational rights, in violationof Section 8(a)(1) of the Act.They conveyed the message to the employees thatunionization constituted a threat to their economic security-their jobs as well aseconomic benefits.The "[e]mployees [were] not likely to miss the inference that thesource of benefits now conferred is also the source from which future benefits mustflow and which may dry up if it is not obliged.".N.L.R.B. V. Exchange Parts Com-pany,375 U.S. 405, 409.Respondent's statements were violative of Section 8 (a) (1)even if, as Solomon's March 2 remarks, not explicit threats.The statute con-demns implied or veiled threats,as well as express threats of reprisal.SeeN.L.R.B.v. Steam Radiator Corp.,321 F. 2d 733, 736 (C.A.6); Lloyd A. Fry Roofing Companyv.N.L.R.B.,222 F. 2d 938, 941 (C.A. 1). "The test is whether the employer engagedin conduct which, it may reasonably be said, tends to interfere with the free exerciseof employee rights under the Act."N.L.R.B. v. Illinois Tool Works,153 F. 2d 811,814 (C.A. 7).As Justice Harlan, speaking for the Supreme Court, said inExchangeParts Co., supra,375 U.S. at 409:The broad purpose of § 8(a)(1) is to establish "the right of employees toorganize for mutual aid without employer interference.", ... We have no doubtthat it prohibits not only intrusive threats and promises but also conduct imme-diately favorable to employees which is undertaken with the express purpose ofimpinging upon their freedom of choice for or against unionization and is rea-sonably calculated to have that effect.I cannot agree with Respondent's contention that Laskin's and Solomon's state-ments were mere "predictions" or "prophecy" of probable consequences from unioni-zation, privileged by Section 8(c) of the Act. It is quite true, as the cases cited byable counsel illustrate, that the dividing line between coercive threats and privilegedpredictions is often difficult to determine.International Union of Electrical, Radioand Machine Workers, AFL-CIO v. N.L.R.B.,289 F. 2d 757, 762 (C.A.D.C.).How-ever, the Board and courts have held that "When statements such as these are madeby one who is a part of ... management, and who has the power to change propheciesinto realities, such statements, whether couched in language of probability or cer-tainty, tend to impede and coerce employees in their right of self-organization, andtherefore constitute unfair labor practices."N.L.R.B. V. W. C. Nabors, d/b/a W. C.Nabors Company,196 F. 2d 272, 276 (C.A. 5), cert. denied 344 U.S. 865. See alsoN.L.R.B. v. Teamsters Local 901, etc.,314 F. 2d 792, 794 (C.A.1); Suprenant Manu-facturing Co. V. N.L.R.B.,341 F. 2d 756, 761 (C.A. 6). This is particularly truewhere, as here, "the utterer ... [failed to] show that he had such reasonable basis forhis statements."International Union of Electrical Workers v. N.L.R.B.,'supra, 757;N.L.R.B. v. Harold Miller, et al., d/b/a Miller Charles & Co.,341 F. 2d 870, 872-873(C.A. 2). Furthermore, it has been held that "statements on the part of managementto employees that it might be necessary to close the plant, made during a period whenunionization of its employees was sought to be effected, must be regarded as coercive,notwithstanding sincere belief that such result would follow."United FireworksMfg., Co., Inc.v.N.L.R.B., 252 F. 2d 428,'430 (C.A. 6)'. See alsoN.L.R.B.1v. ParmaWater Lifter Co.,211 F. 2d 258, 262 (C.A. 9), cert. denied 348 U.S. 829.I conclude that Solomon's remark's'of March 2 and Laskin's statements of March 10were "threat[s] disguised as ... prediction[s]"(N.L.R.B. v. Miller, supra,341 F. 2dat 873)and constituted interference,restraint,and coercion within the meaning ofSection 8(a)( I) of the Act 2a9+ In addition to alleging illegal threats of reprisal, the 'complaint alleged:that:(a)On or about March 10 Respondent(throughLaskinand Sales Manager Mueller)engaged in surveillance of employee union activities; and (b)on or about February 26Respondent (through Nassif, herein found to be a managerial employeesupra,footnote 2)unlawfully interrogated employees concerning their'union membership and activities.Neither allegation is supported by the record.General Counsel in his brief points to'aoevidence,and I could find none, to support(b).As to (a), the only evidence bearing onthat point appears to be.Barnini's testimony that in apprising him of his intention to'goto Pittsfield on March 10,Mueller asked'him if he Was "going to the Unionmeeting atMcGinity's house tonight."Barnini testified that when he asked "What meetingT" Muel-ler replied, "Well, maybe they didn't tell you about it," and that was it.Mueller's remarkappears to be too casual and routine to base a finding of violation thereon 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDH Conclusions respectingthe alleged8(a) (5) violation1The appropriate unitAs previously noted,on March 9 Respondent and the Union entered into a stipu-lation for certification upon consent electionAmong other things,the parties stipu-lated the following as the appropriate unit for collective bargainingAll beer, wine, and liquor salesmen at the Employer's Holyoke and Pittsfield,Massachusetts establishments, excluding all other employees, office clericalemployees, guards, professional employees, and supervisors as defined in the ActIn its answer to the complaint,Respondent also admitted appropriateness of that unitI find that the above-described unit is appropriate for collective bargaining withinthe meaning of Section9(b) of the Act2The Union's majority statusThe facts found establish that on February 25, the date of the Union's recognitionand bargaining request, Respondent employed 14 salesmen in the bargaining unitThis also is the number the parties stipulatedas eligibleto vote in the March 12electionAs found, 9 of the 14 signed union cards by February 25, and a 10th signeda card on February 28The cards clearly and expressly stated that the signatory"voluntarilychoose[s]and designate[s]" the Union "as my representative for purposesof collective bargaining "Respondent formally rejected the Union's request onMarch 1I find that the Union at the tune of its request for recognition and bargaining, andRespondent's denial thereof, represented a majority of the employees in the appro-priate unit 253The "good-faith doubt" defenseThe legal principles here applicable are well settledAn employer is under a legalobligation to recognize and bargain with the majority representative of his employeesin an appropriate unit where such majority is established by union authorizationcards,unless he hasa good-faith doubt of the reliability of the cardsUnited MineWorkers of America v Arkansas Oak Flooring Co,351 U S 62, 71-72,Joy SilkMills, Inc v NLRB ,185 F 2d 732, 741 (C A D C ), cert denied 341 U S 914 2sIf he genuinely entertainssuch doubthe may insist on resolvingit in a Board-conducted electionIbidHowever, the asserted doubt must rest on more thanunfounded assertions or speculationA good-faith doubt presupposes "a rationalbasis infact "(NLRB v The Howe Scale Company,311 F 2d 502, 504 (C A 7) )SeeN L R B v Whitelight Products Corporation,supra,14-15,N L R B v PiquaMunisingWood Products Co,109 F 2d 522, 526 (C A6), NLRB v EconomyFood Center, Inc,333 F 2d 468, 472 (CA 7)Moreover, "This question of goodfaithis one,which, of necessity,must be determined in the light of all relevant factsas One company witness(Scala) gave conflicting testimony which, if credited in a certainaspect,could throw doubtuponthe validity of his authoriation cardScala at one pointstated thatthe card solicitor(McGinity)told himthathis signaturewas needed ' inorder forme to vote"or "to get avote"CfEnglewoodLumber Company,130 NLRB394In its brief to me Respondent does not raisethisissueHowever, Scala alsotestified that he wee toldthat he wassigning a"membershipcard" and that this was"neededfora majority " Scala's testimonyis soshifty, self contradictory, andevasive that I cannot credititRather, I credit the forthright testimony of McGinitythat he didnot represent to Scala(or others)that the cards were needed for a vote Itstretches credulity to supposethat Scala would (as hedid)fill out a "membership'application,make a $5 downpaymenton initiation fees,and obligatehimself to an addstional balance of $26 fees,in orderto enable him merely to cast a votein anelection811See alsoN L R B v Whitelight Products Division of WhiteRoilingiStampingCorporation,298 F 2d 12,14-15 (C.A1) , N L R B vSamuel J Kobrstod/b/a StarBeef Company,193 F 2d 8, 14 (C A1) , N L R B v Gorbea, Perez & Moreil, Sen C300 F 2d 886,887 (C.A 1)N L R Bv PhiiamonLaboratoriesInc298 F 2d 176 179(C A 2), cart denied 370 U S 919,N.L R Bv ElliottWilliams CoInc,345 F 2d460,468-464 (C A 7) NEW ENGLAND LIQUOR, SALES CO., INC.163in the case, including any unlawful conduct' of the employer."-Laabs, Inc.,128NLRB 374.27The Union requested Respondent to recognize, and bargain- with it on February 25,offering Respondent an opportunity to check its authorization cards by an impartialperson if it entertained "any doubt as to representing a majority" of the unit}employ-ees.Respondent received the Union's request on February 26.Two of the sixteensalesmen it believed to be in the bargaining unit 28 informed Company PresidentLaskin on that day (February 26) that they did not favor the Union, even though,as they said, they had signed cards and paid $5 initiation fees29Laskin thereuponconcluded without further basis that 10 of his 16 salesmen were promanagement andhe decided not to recognize the Union.As Laskin testified, he arrived at his con-clusion on the basis of opinion and belief, not upon "any evidence," and, as he indi-cated, he did not even bother to discuss the Union's recognition and card-checkrequests with his attorney whom he.promptly consulted about his right to speak oncompany benefits.However, in the 3-day interval between his receiving and answer-ing the Union's letter (February 26-March 1); 7 salesmen in addition to the 2already named (or 9 out of 16) did tell Laskin or Sales Manager Solomon that theydid not want the Union.I need not decide to what extent, if any, a reasonable employer would discountemployee statements of this sort as prompted by fear of possible employer reprisalsor a desire to curry favor with his employer.Reassurances on this subject by employ-ees to employers under similar circumstance are not novel in, the industrial rela-tions field.They must be evaluated appropriately as the particular congeries ofcircumstances require.Itmay be assumed, for purposes of this case, that absentother circumstances reflecting on good-faith doubt, an employer may ordinarily takesuch employees assurances at face value and test any ensuing doubts in an election.But other circumstances present here-Respondent's contemporaneous coercive con-duct-impugn its motive for insisting upon an election.Cf.N.L.R B. v. Stow Manu-facturing Co.,217 F. 2d 900, 904-905 (C.A. 2).As found, on the very day after its election request (March 2), Sales ManagerSolomon subtly, but effectively, threatened the assembled salesmen that they couldstand to lose their vacation benefits, profit-sharing plan, Christmas gift, and competi-tive business position, in the event of unionization.About a week later (March 10),the day after he agreed to an election, Company President Laskin bluntly warned aunion adherent (Barnini)-with the avowed purpose of transmission to other employ-ees-that the salesmen could lose these benefits and that the Company could shutdown its Pittsfield and Holyoke facilities and go out of business because of theUnion, a warning Barnini relayed to his coworkers. It may be assumed that suchstatements by top company officials are uttered in order to be taken seriously byemployees and therefore have a direct effect upon employees' willingness to adhereto, or defect from, a union.As Barnini testified, he was "really, really frightened"2rAccord:Hammond h Irving, Incorporated,154 NLRB 1071, 1073 ("The Board haslong held that an employer may insist upon a Board election as proof of a union'smajority if it has a reasonable basis for a bona fide doubt as to the union's representa-tivestatus. . . . In determiningwhether the employer's action was taken toachieve . . . Invalid purposes,the Board considers all the surrounding circumstances aswell as direct evidence of motivation. . . . Whether the conduct involved reflects on-thegood faith of the employer requires an evaluation of each case.").28,As previously found, Respondent actually had 14 employees in the unit.However,since the propriety of excluding from the unit two additional individuals(Decker andNassif)was unclear (both performed some of the duties of unit employees,supra,foot-notes 2 and 3), I cannot say that Respondent's belief (on February 26) that the two menbelonged in the unit was unreasonable.Cf.Clermont's Inc.,154 NLRB 1397.I there-fore find merit in Respondent's contention that in determining whether it had a good-faith doubt concerningthe Union'smajority,the figure 16 should be used.20One 'of the employees,Scala, signed his card'the preceding day,' (February 25) andthe other(DuBois)on February' 24 or 25.There is no evidence that either of them (orany card signer)ever revoked his designation of the Union.'221-374-66-vol. 157-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter Laskin's threats 30Under thecircumstances,itmatters not that Respondentagreed toa "quick"election.An employer bent on destroyinga union throughthreats does not require an extended period to achieve his objective, particularlywhere, as here, thebargainingunit comprises but 14 (or 16) employees:As itturned out, the shiftin allegiancefrom union to employer of only one employee,madethe difference between union victory and defeat.In the light of the entire record, I find that Respondent's insistence on an electionwas notmotivated by any genuine doubt of the Union's majority which itwas entitledto resolve by an election, but "by a desire to create the opportunity to dissipate theUnion's majority."Bernel Foam Products Co., Inc.,146 NLRB 1277, 1283-1284.-Ifind that Respondent sought an election to gaintimewithin which it could reachits employees by its coercive antiunion message and thereby defeat the Union at thepolls.Furthermore, the aroma of coerciongeneratedby Respondent's unlawful conduct.has destroyed the efficacy of the very machinery (Board election) by which itallegedly sought to dissipate its doubts.31Respondent cannot now be heard to com-plain that the authorization cards signed before the election are a less reliable methodfor determining the employees' union sentiment than a new election.Overa decadeago ina somewhat analogous factual context, my colleague, Trial ExaminerSomers,observed:... the unfair labor practices engaged in by Respondent . . . defeat the rightto an election which a doubt, if any existed in fact, would otherwise have givenit; the contention that an election is a truer gauge of employee sentiment is soundonly as long as the measuring capacities of the election machinery are notimpaired by unfair labor practices.The Respondent by its unlawful acts .. .has reduced it to a less, not a more, reliable gauge of employeesentiment thanthe cards, which the employees signed before Respondent intrudeditself intothe picture.Respondent, by its conduct, has thus made necessary the use of thecards, which it now deplores; having destroyed the utility of what iturges asbest, it must accept what has been recognized to be goodand adequate.(BenCorson Manufacturing Co.,112 NLRB 323, 342.),See alsoIrving Air Chute Co., Inc. v. N.L.R.B.,350 F. 2d 176 (C.A.2); Bauer Weld-ing & Metal Fabricators, Inc.,154 NLRB 954.Having found that the Union, representing a majority of Respondent'semployeesin anappropriate unit, made a proper request for recognition and bargaining, whichRespondent declined, and having also found that Respondent's refusal torecognizeand bargain with the Union was not based on a good-faith doubt of the Union'smajority, but in order to dissipate that majority, I find that Respondent has refused-to bargain collectively in good faith, in violation of Section 8(a)(5) and (1) of the'Act.I further find that-the Union's lossof. majority, as evidenced by the Boardelection results(7 to 7 tie vote), is attributable to Respondent's unfair labor prac-tices,includingits threats of economic reprisals and its refusal,to recognizeand bar-gain with the Union.Franks Bros. Company v. N.L.R.B.,321 U.S. 702, 704;RayBrooks v., N.L.R.B.,348 U.S. 96, 102-103;N.L.R.B. v. Whitelight ProductsDivisionofWhite Rolling & Stamping Corporation,298 F. 2d 12, 15 (C.A. 1); cert. denied369 U.S. 887.90Contrary to Respondent's contention, the fact that the'Board will not consider con-duct offered as an objection to an election if it occurred before the filing of the electionpetition(The Ideal Electric and Manufacturing Company,134 NLRB 1275), does notpreclude consideration of Respondent's March 2 (prepetition) conduct for purposes ofdetermining whether it committed an unfair labor practice. In any event, the March 2conduct is relevant background evidence for assessment of its March 10' (postpetition)conduct.u "[E]xperience has demonstrated that a vast majority of the rerun elections' resultsfavor the party which interfered with the original election.This clearly :demonstratesthe lingering effect of unacceptable electioneering conduct.Thus, in a majority of thecases another election can hardly,be said to be an adequate remedy for the employer'sunlawful refusal to recognize the employees' designated majority representative whichwas followed by conduct which interfered with the employees" freedom of choice."'BernelFoam ProductsCo., Inc.,146 NLRB 1277, 1281. NEW ENGLAND LIQUOR SALES CO., INC.165IV.CONDUCT AFFECTING THE RESULTS OF THE MARCH 12 ELECTIONAs stated at the outset of this Decision, the Board in its order of June 3, in CaseNo. 1-RC-8301, adopted the Regional. Director's recommendation that the repre--sentation case be consolidated with the complaint case for disposition of identicalissues (acts of interference, restraint, and coercion) involved in both proceedings.As noted, I have found that Respondent violated Section 8(a) (1) of the Act because,among other things, it unlawfully threatened a union adherent on March 10 that theemployees could lose their existing benefits and that it could close its facilities andgo out of business in the event of unionization-a warning given for the purpose ofbeing relayed, and which was in fact relayed, to two other employees in the unit.32I conclude that such conduct also interfered with the exercise of a free and untram-meled choice in the election held herein.33 I accordingly find merit in and sustainthe objections on which a hearing was directed, and it is recommended that the elec-tion be set aside.However, in view of my finding of Respondent's refusal to bargainas violative of Section 8(a)(5) and my recommended order in that connection, I donot recommend that a new election be held.Freeport Marble & Tile Co., Inc.,153NLRB 810.34V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a)(1) and (5) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act. Since I have found that Respondent unlawfully refused to recognize andbargain with the Union, the Recommended Order will require Respondent, uponrequest, to bargain collectively with the Union and, if an understanding is reached,to embody such understanding in a signed agreement.For reasons set forth,supra,section H, 3, I find that "the lingering effect"(BernelFoam Products Co., Inc., supra,1281) of Respondent's preelection conduct rendersa free election within the reasonably foreseeable future impracticable.Under thecircumstances, an order merely requiring Respondent to cease and desist from anyfurther violations of Section 8 (a) (1) and directing a new election after a reasonablepassage of time, will not effectuate the purposes of the Act. SeeIrving Air ChuteCo. v. N.L.R.B., supra35CONCLUSIONS OF LAW1.By impliedly and directly threatening employees with discontinuing existingbenefits and closing its business because' of their union affiliation and activities,Respondent has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, in violation of Section 8 (a)( 1 ) ofthe Act.2.All beer, wine, and liquor salesmen at Respondent's Holyoke and Pittsfield,Massachusetts establishments, excluding all other employees, office clerical employ-ees, guards, professional employees, and supervisors as defined in the Act, .constitutea unit appropriate for purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.52While I have found that Respondentalso-violated Section 8(a) (1) by threateningeconomic reprisals on March 2, 1965, this conduct took place before the filing of therepresentation petition on March 5, and, therefore, is not a proper basis for -setting theelection aside.The Ideal Electric and Manufacturing Company,134 NLRB 1275.asPlayskoolManufacturing Company,140 NLRB 1417, 1419 ;Dal-Teo Optical Company,Inc.,137 NLRB 1782.34 In view of these findings and, recommendations, it would follow that the petition forcertification of representatives filed by the Union in Case No. 1-RC-8301 should be dis-missed, and that all proceedings held in connection therewith be vacated.35But seeN.L.R.B. v. Flomatic Corp.,347 F. 2d 74 (C.A. 2), cited by Respondent, wherethe court found a second election the "more appropriate remedy."However, that case isfactually distinguishable from thisone inthat there the unfair labor practice found bythe court was only a "borderline unaggravated 8(a) (1) violation"(supra, 79)and, fur-ther, because as noted by the same court inIrving Air Chute,there never was a demandand refusal to bargain inFlomatic,the union having asked "only for an election, asameans of establishing its status as the' bargaining representative"(Plomatic,supra,-' 1'66DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.TheUnion has been'at all times material herein,and is now, the exclusiverepresentative of all employees in the aforesaid appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4.By'refusing on March 1, 1965, and thereafter to bargain collectively with theUnion'as such'exclusive bargaining representative,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act. -5.The foregoing unfair labor practices affect commerce within the meaning ofSection 2(6) and'(7) of the Act.6.Respondent did not engage in unfair labor practices other than as herein found.RECOMMENDED ORDER-'Upon the basis `"of the foregoing -findings and conclusions, and upon the entirerecord in this case, and pursuant to Section 10(c) of the Act, it is recommended thatNew England Liquor Sales Co:, Inc., its 'officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening, expressly or by implication, to discontinue existing benefits, toclose its operations, or to take any other economic reprisals, in order to discourageunion activity or affiliation.(b)' Refusing to bargain collectively with General Teamsters, Chauffeurs, Ware-housemen and Helpers, Building' Materials, Heavy and Highway ConstructionEmployees Local Union No. 404, a/w International Brotherhood of Teamsters,'Chauffeurs, Warehousemen & Helpers of America as the exclusive representative ofits employees in the following appropriate unit:All beer, wine, and liquor salesmen at Respondent's Holyoke and Pittsfield,Massachusetts, establishments, excluding all other employees, office clerical employ-ees, guards, professional employees, and supervisors as defined in the Act.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive 'representative of all employees in the above-described bargaining unit, and, ifan understanding is reached, embody such understanding in a signed agreement.(b) Post at its facilities in Holyoke and Pittsfield, Massachusetts, copies of theattached notice marked "Appendix." 36Copies of such notice, to be furnished by,the Regional Director for Region 1, shall, after being signed by a representaive ofRespondent,, be posted immediately upon receipt thereof, and be maintained by itfor a% period of 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered, defaced, or cov-ered'by any, other material. .(c),Notify the said Regional Director, in writing, within 20 days of the date ofthe receipt of, this _Decision, what steps it has taken to comply herewith 37It is further recommended that the objections to the election on which a hearingwas ordered be sustained, and that the election held in Case No. 1-RC-8301 onMarch 12, 1965, be set,aside; and that the complaint be dismissed as to any allegedviolations not herein found.w In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals, Enforcing an Order" for thewords "a Decision and Order37 In the event that this Recommended Order, be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply therewithAPPENDIX'NOTICE TO ALL EMPLOYEES'Pursuant to, the Recommended Order of a TrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten to discontinue existing benefits or to close our opera-tions or to take any economic reprisals, in order to discourage union membershipand activities. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY.167WE WILL bargain collectively,upon request,with;General Teamsters,Chauf-feurs,Warehousemen and Helpers,BuildingMaterials,Heavy and HighwayConstruction Employees Local Union No. 404, a/w International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America as the collective'bargaining representative of all of our employees in the unit described Asfollows:All beer,wine,and liquor salesmen at the Company'sHolyoke and Pitts-field,Massachusetts,establishments,excluding all other employees,officedefined inthe Act.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist the above-named Union or any other labor organization,to bargain.collectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities,except tothe extent that such right may be affected by the provisions of Section 8(a)(3)of the Act,as amended.NEW ENGLAND LIQUOR SALES CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with its pro--visions, they may communicate directly with the Board'sRegional Office,BostonFive Cents Savings Bank Building,24 School Street,Boston,Massachusetts, Tele-phone No.223-3358.Dixie Cup,Division of American Can CompanyandInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO.Cases Nos. 9-CA-32 2 and 9-RC-5875.February 28,1966DECISION AND ORDEROn July 15, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in and was not engaging in the. unfair labor prac-tices allegedin the complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the attached. Trial Exam-iner'sDecision.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief, and the Charging Party- filedcross-exceptionsand a brief in support thereof. The Respondent fileda brief in support of the Trial Examiner's Decision, a. brief in answertothe General Counsel's exceptions, and a brief in answer to..theCharging Party's cross-exceptions.''The Respondent in its answeringbriefmoved to strike the Charging Party's cross-exceptions on the basisthat they were untimely in view of Section 10$.46(e)' of theBoard's Rules and Regulations,Series 8, as amended.General Counsel's exceptions hereinwere filedon August 19, 1964,and his brief in support thereof on August 31;1964:' TheCharging Party's cross-exceptionswere received on September 20, 1964.We find thatthe said cross-exceptionswere untimelyfiledunderthe provisions of Section 102.46(e)of the Board'sRules.Accordingly,the Respondent's motion to strike 1s granted.157 NLRB No. 9.clerical employees,guards, professional employees,and supervisors as